DETAILED ACTION
This office action is made final. Claims 1-8 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 12/20/2021, amended claims 1-3 and 5-7.
Response to Amendment
The previously pending rejection to claims 1-8, under 35 USC 101 (Alice), will be maintained.
The previously claim interpretation to claims 1-3 and 5-7, has been withdrawn.
The previously claim interpretation to claims 1-8, under 35 USC 112(b), has been withdrawn. 
Response to Arguments
Applicant’s arguments received on date 12/20/2021 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 101:
Applicant asserts that “the claims to provide a practical solution in which the algorithmically generated resource configuration change solution is executed to conduct the indicated resource configuration change on the computer system.” Examiner respectfully disagrees.

As discussed below in section 101, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claim 5, are the recitations of “executes the final solution to make the resource configuration change to the computer system are carried out by one or more processors,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. 

Response to Arguments under 35 USC 103:
Applicant asserts that “Applicant notes that the time limit as indicated in the claim is directed to the processing to determine a sufficient first solution by the first processing unit (see pages 46-48 of the originally filed specification).” Examiner respectfully disagrees.

Terayama in view of Osogami discloses the first solution that satisfies the time limit and the corrected second solution (see Osogami, para [0060], wherein outputs the amounts as an operation result 134 including information on an optimal allocation configuration and minimum necessary physical resources; para [0009], wherein a setting section configured to set a constraint that ensures that, for individual combinations of a first physical machine, a second physical machine, and a time interval, the total predicted peak usage amount of the physical resource predicted for the first physical machine if the second physical machine stops during the time interval does not exceed a physical resource amount prepared for the first physical machine).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-8 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1 and 5, the claim, when “taken as a whole,” is directed to the abstract idea of a resource configuration change planning method that makes a resource configuration change plan, the resource configuration change planning method comprising: execute a first planning algorithm to evaluate a migration destination resource based on a difference between performance of a migration target resource and reference performance and output, within a time limit, a first solution as a migration destination resource state string indicating a configuration and performance of the migration destination resource that is evaluated as a migration destination; execute a second planning algorithm to output a second solution according to a mathematical programming method as the migration destination resource state string for the evaluated migration destination resource; use the first solution to correct the second solution; and output, between the first solution that satisfies the time limit and the corrected second solution, a solution, in which quality of the resource configuration change plan is estimated and an evaluation value of the plan meets a predetermined 
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 5 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), mathematical relationships, and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a processor, a memory, a computer system, a first processing unit, a second processing unit, and a third processing unit …… in claims 1 and 5.”
Moreover, generally receiving, transmitting, storing, and displaying/outputting data are examples of insignificant extra-solution activity.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying 
Furthermore, claims 1 and 5 are generally linking the use of the abstract idea to a particular technical environment or field of use (i.e., resource configuration). The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 5 implying that “…..outputting, between the first solution that satisfies the time limit and the corrected second solution, a solution, in which quality of the resource configuration change plan is estimated and an evaluation value of the plan meets a predetermined condition, as a final solution; and executes the final solution to make the resource configuration change to the computer system..……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 
As a result, Examiner asserts that claims 2-4 and 6-8 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 5 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 5 include various elements that are not directed to the abstract idea. These elements include a computer system, a first processing unit, a second processing unit, and a third processing unit.
Examiner asserts that a computer system, a first processing unit, a second processing unit, and a third processing unit do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc.
Moreover, generally receiving, transmitting, storing, and displaying/outputting data are examples of insignificant extra-solution activity.1
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components”.
In addition, specification (pages 8-9 and 17])2, of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with a processor, a computer-readable medium, and user interface are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3 In addition, using a 4
Claims 2-4 and 6-8 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 5. 
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of a process of 5 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 7 rejected under 35 U.S.C. 103 as being unpatentable over Terayama et al. (US Pub. No. 2015/0236977) in view of Osogami et al. (US Pub. No. 2012/0198447).
Regarding claim 1, Terayama et al. discloses a resource configuration change planning system that makes a resource configuration change plan for a computer system, the resource configuration change planning system comprising:
a memory (see Terayama, para [0048], wherein the management computer 500 is provided with a CPU 501, a memory 502), 
configured to store:
a first processing unit that executes a first planning algorithm to evaluate a migration destination resource based on a difference between performance of a migration target resource and reference performance and output, within a time limit, a first solution as a migration destination resource state string that indicates a configuration and performance of the migration destination resource that is evaluated as a migration destination (see Terayama, para [0053], wherein a plurality of system units such as migration of an instance to another system unit; paras [0089]-[0093], wherein processing for calculating a measure for improving performance deterioration and performance excess of instances will be described below. FIGS. 10A and 10B are flowcharts for explaining details of processing when a migration measure for improving performance deterioration of a virtual instance and a physical instance is to be calculated; para [0093], wherein the migration management portion 606 evaluates a migration source configuration and a configuration of a migration destination candidate calculated from the migration measure from the migration condition management table 603, and it is determined whether or not the migration measure can be executed; para [0156], wherein portion 602 sequentially obtains candidate catalogs 801 from the catalog template list 600a and calculates a difference amount by means of comparison 

    PNG
    media_image1.png
    650
    1059
    media_image1.png
    Greyscale

a second processing unit that executes a second planning algorithm to output a second solution according to a mathematical programming method as the migration destination resource state string for the evaluated migration destination resource, and uses the first solution to correct the second solution (see Terayama, para [0053], wherein a plurality of system units such as migration of an instance to another system unit; para [0076], wherein stability of the calculation resource means that a resource can be sufficiently ensured. The network stability means that no bottleneck is generated. The storage stability means that IOPS is at a predetermined value or less (favorable); and paras [0079] and [0149], wherein step 761 and Step 765 including processing for calculating a candidate of a migration destination configuration is changed as compared with the first embodiment. At those Steps, particularly processing for searching a 
a third processing unit that outputs, a solution, in which quality of the resource configuration change plan is estimated and an evaluation value of the plan meets a predetermined condition, as a final solution (see Terayama, para [0091], wherein an output value when the condition 603d is matched, a parameter 603c determining a migration method 603/, a conditional expression 603d to which the parameter 603c is applied; para [0053], wherein a plurality of system units such as migration of an instance to another system unit; para [0078], wherein the required cost 703d holds a cost for the migration work itself and a usual operation cost after the migration. The required cost needs to be calculated in compliance with a calculation formula realized by an accounting system; paras [0060] and [0183], wherein a configuration change (expansion, migration, reduction) of an instance is executed upon an instruction of the user, but it may be so configured that if a performance quality of a resource assigned to an instance exceeds a predetermined threshold value, the configuration of the instance is automatically changed so as to maintain the performances and the quality level; para [0075], wherein the superiority in the migration measures 703a may be indicated in the storage order in the list 703. As a method of determining such order, for example, the migration measures may be arranged in order from the highest degree of 
a processor, in communication with the memory, that executes the first processing unit, the second processing unit, and the third processing unit, and that executes the final solution to make the resource configuration change to the computer system (see Terayama, para [0048], wherein the management computer 500 is provided with a CPU 501, a memory 502; and paras [0171]-[0173], wherein it is necessary to hold the order to execute the migration method 603/ determined in accordance with each condition 603d. As a specific example, assume migration from a virtual instance to a physical instance and a change of a format of a storage region from a virtual disk to a volume. In this case, it is necessary to execute a procedure of creating a migration destination volume before a procedure of copying data held by the virtual disk at a migration source to a volume at a migration destination. The migration management portion 606 newly has an execution queue 606a in this embodiment and 

    PNG
    media_image2.png
    207
    862
    media_image2.png
    Greyscale

Terayama et al. fails to explicitly disclose outputs, between the first solution that satisfies the time limit and the corrected second solution.
Analogous art Osogami discloses a third processing unit that outputs, between the first solution that satisfies the time limit and the corrected second solution (see Osogami, para [0060], wherein outputs the amounts as an operation result 134 including information on an optimal allocation configuration and minimum necessary physical resources; para [0009], wherein a setting section configured to set a constraint that ensures that, for individual combinations of a first physical machine, a second physical machine, and a time interval, the total predicted peak usage amount of the physical resource predicted for the first physical machine if the second physical machine stops during the time interval does not exceed a physical resource amount prepared for the first physical machine; an allocation-configuration deriving section configured to derive an allocation configuration by calculating, in accordance with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Terayama, regarding the instance management method, to have included a third processing unit that outputs, between the first solution that satisfies the time limit and the corrected second solution because it would have improved the use efficiency of a server resources and cost reduction. Terayama discloses adjustment it for the machine configuration conforming to a processing load at that time. Using the allocation configuration for allocating virtual machines to physical machines of Osogami would achieve high resource use efficiency requires minimizing the amount of physical resources prepared.
Regarding claim 3, Terayama et al. discloses the resource configuration change planning system according to claim 1, the memory further comprising:
a user management unit that sets a target to which the second planning algorithm is applied in accordance with an attribute of a user that is input via an input 

    PNG
    media_image3.png
    351
    542
    media_image3.png
    Greyscale

.
Claims 2 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Terayama et al. (US Pub. No. 2015/0236977), in view of Osogami et al. (US Pub. No. 2012/0198447), and further in view of Chang et al. (US Pub. No. 2013/0139152).
Regarding claim 2, Terayama et al. discloses the resource configuration change planning system according to claim 1, the memory further comprising: 
selects the migration target resource in order from a resource having a low performance index or a high usage fee (see Terayama, para [0089], wherein the service level determination portion 602 calculates a migration measure for selecting a device as an appropriate migration destination candidate and the instance candidate 602a; and para [0060], wherein the service management portion 504a receives a request of a user from the client computer and performs creation and configuration change of an instance. The integrated service level management portion 504b plays a role of maintaining a level of performances and a quality of the resource assigned to the instance in accordance with the request received from the service management portion 504a (if performances deteriorate, the portion executes expansion of the resource or migration of the server and if a load decreases and the use efficiency lowers, the portion reduces the configuration of an instance with low use efficiency), 
wherein the first processing unit selects the migration destination resource having a high performance index and migrates the migration target resource selected to the migration destination resource (see Terayama, para [0089], wherein the service 
Terayama et al. and Osogami et al. combined fail to explicitly disclose a pre-processing unit; wherein the processor executes the pre-processing unit.
Analogous art Chang et al. discloses a pre-processing unit (see Chang, para [0092], wherein the raw data filtering and aggregating module 501 conducts the preprocessing work for the follow-up modules);
wherein the processor executes the pre-processing unit (see Chang, para [0050], wherein as shown in FIG. 1 one or more processors or processing units 16 executing preprocessing work for the follow-up modules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Terayama and Osogami, regarding the instance management method, to have included a pre-processing unit; and wherein the processor executes the pre-processing unit because it would have improved the use efficiency of execution processing. Terayama discloses adjustment it for the machine configuration conforming to a processing load at that time. .
Claims 4 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Terayama et al. (US Pub. No. 2015/0236977), in view of Osogami et al. (US Pub. No. 2012/0198447), and further in view of Nickolov et al. (US Pub. No. 2009/0276771).
Regarding claim 4, Terayama et al. discloses the resource configuration change planning system according to claim 1, wherein 
the first processing unit selects a solution (see Terayama, paras [0082] & [0157]-[0161], wherein the catalog template list 600a holds a list of catalogs so as to be referred to as a model when an instance is to be created. Items of the configuration information included in the catalog are selected from the items held. The service level determination portion 602 identifies a resource which should solve the performance influence and holds it for the instance candidate 602a), and 
the second processing unit uses the selected first solution to correct the second solution (see Terayama, para [0149], wherein step 761 and Step 765 including processing for calculating a candidate of a migration destination configuration is changed as compared with the first embodiment. At those Steps, particularly processing for searching a catalog which can be set as an instance candidate 602a is added. Moreover, the migration measure 702 presented to the user becomes a catalog list instead of the improvement measure list 703 illustrated in FIG. 5  shows a remedy method list. From FIG. 5, the migration measure #1 is the best choice, considering stability. Since the required time for migration is long for the migration measure #1, the migration measure #1 can be selected if there is sufficient time for the migration).

Analogous art Nickolov discloses a resource of high user interest from the first solution (see Nickolov, para [0625], wherein other subject matter which may be of interest to the user and/or related to the user's activities in the Cloudware network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Terayama and Osogami, regarding the instance management method, to have included a resource of high user interest from the first solution because it would have improved the use efficiency of a server resources and cost reduction. Terayama discloses adjustment it for the machine configuration conforming to a processing load at that time. Using the distributed utility computing cloud of Nickolov would achieve high resource use efficiency.
Regarding claims 5-8 are rejected based upon the same rationale as the rejection of claims 1-4, respectively, since they are the method claims corresponding to the system claims. 
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (Witold Abramowicz, Ignacio M. Llorente, Mike Surridge, Andrea Zisman, Julien Vayssière (Towards a Service-Based Internet, 4th European Conference, ServiceWave 2011-Poznan, Poland, October 26-28, 2011); and Xuanjia Qiu, Member, IEEE, Hongxing Li, Member, IEEE, Chuan Wu, Member, IEEE, Zongpeng Li, and Francis C.M. Lau (Cost-Minimizing Dynamic Migration of Content Distribution 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        1/10/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and outputting," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)).
        
        2 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in the Fig. 1 and specification (pages 8-9 and 17). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, outputting data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)) 
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        3 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        4 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        5 Terayama et al. (US Pub. No. 2015/0236977) discloses calculating a measure for improving performance deterioration and performance excess of instances will be described below. FIGS. l0A and 10B are flowcharts for explaining details of processing when a migration measure for improving performance deterioration of a virtual instance and a physical instance is to be calculated (see paras [0089]-[0093]).
        
        Osogami et al. (US Pub. No. 2012/0198447) discloses a setting section configured to set a constraint that ensures that, for individual combinations of a first physical machine, a second physical machine, and a time interval, the total predicted peak usage amount of the physical resource predicted for the first physical machine if the second physical machine stops during the time interval does not exceed a physical resource amount prepared for the first physical machine; an allocation-configuration deriving section configured to derive an allocation configuration by calculating, in accordance with the constraint, a solution to an optimization problem for minimizing, as an objective function (see para [0009]).